Citation Nr: 1532166	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-32 460	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for polymyositis.

REPRESENTATION

Appellant represented by:	Karl Truman, Attorney at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 2001 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

In August 2014, the Board issued a decision regarding the issue noted above.  However, the Board finds that the decision must be vacated for the following reasons.  In July 2014, the RO issued a supplemental statement of the case on this matter.  In August 2014, prior to the issuance of the Board's decision, the Veteran appointed the attorney noted above.  He also requested that his appeal be put in abeyance for 90 days in order for his attorney to have time to request a copy of his claims file and provide representation.  The Board did not respond to this request for additional time prior to issuing the decision later in August 2014.  As such, the decision should be vacated, so that the Board may respond to this request.

Accordingly, the August 27, 2014 Board decision addressing the issue of entitlement to service connection for polymyositis is vacated.




	                        ____________________________________________
	R. FEINBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals




